UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED: JUNE 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000 – 53492 EMAV Holdings, Inc. (Name of small business issuer in its charter) Delaware 26-3167800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1900 Main Street, #300 Irvine, California 92614 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(949) 851-5996 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [_] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES [ ]NO [X] As of August 13, 2014, there were 51,577,565 shares of the registrant’s common stock, $0.001 par value per share, issued and outstanding. EMAV Holdings, Inc. Form 10-Q For the Quarter Ended June 30, 2014 TABLE OF CONTENTS Page Part I- Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II- Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Default Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 21 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. EMAV HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets June 30, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Prepaid expenses - Total Current Assets Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deposit for future issuance of common stock - Notes payable, current portion, net of debt discount of $15,223 and $16,364, at June 30, 2014 and December 31, 2013, respectively Total Current Liabilities Note payable, net of current portion, net of debt discount of $30,280 and $4,091 at June 30, 2014 and December 31, 2013, respectively Total Liabilities Commitments and contingencies (Note 6) Stockholders' Equity Common stock, $0.001 par value, 300,000,000 shares authorized; 51,577,565 shares and 51,002,565 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 EMAV HOLDINGS, INC. AND SUBSIDIARY Condensed Consolidated Statements of Operations For the three months ended June 30, For the six months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $
